Title: To James Madison from William Jarvis, 16 September 1805 (Abstract)
From: Jarvis, William
To: Madison, James


          § From William Jarvis. 16 September 1805, Lisbon. “The original of the foregoing of the 28 Ulto. was forwarded by the Brig Three Brothers, Captain Lothrop for Boston with the inclosures described I have now the Honor to acquaint you that advice has been received here that the French & Spanish Squadron was at Cadiz the 8th Instant, consisting of 34 Sail, & was blockaded by a British Squadron consisting of 25 Sail of the Line under Sir Robt. Calder. Advices have several times been received that the Rochfort Squadron consisting of 6 Line of Battle Ships & 3 or 4 smaller Vessels were cruising off Cape Ortegal. Accounts by the last Packet say that a small Squadron has been detached from the Brest Fleet in pursuit of them, and a report was 2 days since in circulation that a Battle had taken place, but this wants confirmation. The latest accounts from the North favour much of a continental War, & I should think it inevitable was it not for a conversation I had with the Russian Minister a few days since. When I mentioned the apparent certainty of English papers, of hostilities between Russia & France, he observed that he had no advice that would Justify him in giving Credit to such a report, & after some little conversation he seemed to enter pretty sincerely into arguments tending to show the impolicy of the measure, such as, the immense distance of the Two Countries, the lenght [sic] of time and dificulty thence arising to send a force adequate to make any sensible impression on France or Italy against the immence Force that France has now on foot, the danger of Germany being overrun before any succours could reach them: that the ability, policy, energy & Character of Bonaparte rendered success in a War still more improbable, that in the course of Natural events such an efficient Government was likely to be succeeded by one as week, thus circumstanced good policy dictated that such steps only be taken as to Check farther encroachments & to wait till time or accident afforded an opportunity for securing the equilibrium of Europe. As Ministers commonly speak the language of their Courts when they have no motives to deceive, as this Gentleman is generally esteemed a sincere person, as his Brother holds an office of some consequence at home, it is likely he knows the sentiments of His Govmt. & as I am not aware of any reason he could have to deceive me, & his manner left me to suppose he was giving his opinion, I have concluded, as he must have received advices from St. Petersburg since the recall of Mr Novoziltszoff that if that Court can possibly avoid coming to extremeties it will; and without assistance from that quarter Germany cannot certainly engage. A short time since being in a company where was the Spanish Ambassador, His Excellency introduced a conversation relative to the difference between the two Countries. I observed to him that it was a pity that two Nations who had so long supported a good understanding & for whose convenience & interest it was to be on good terms, especially Spain’s during the present contest, should have this harmony destroyed to accommodate the resentment of an individual, for I had too high an opinion of the good faith of the Court of Spain to believe that it would have conducted with so much injustice towards us as it had done, had it not been for the advice of the Marquis de Yrujo. His Exely replied, he was sorry for any misunderstanding that might exist & hoped it might be amicably settled. Some person coming up at the Moment stopped any farther conversation.
          “An order has been given within these very few days for compleating the Regements which are only about half full; & to effect it a very hot press has been set on foot. No reason is assigned for it, but it is supposed by some to be a measure of precaution arising out of the expectation of a Continental War. A few days since arrived here a ship from Cadiz under American Colours. The Captain appearing to be a Scotchman I was induced to question him closely. He pretended that he was Born in Salem, but left there at 7 Years Old, that he had been educated in Scotland, & had served his tim⟨e⟩; to the sea in that Country & since he was 21 had been Mate of a British Vessel, that he had been at Salem a short time when about 17 Years Old, the only time he had been in the United States since he left there, when he got a protection, and that the Ship belonged to Mr. Crosselet of Philadelphia. After much trouble & a refusal to enter the Vessel unless the papers were brought me, I got them under a promise of returning them which I gave to avoid any unecessary or unadvised step. Finding that the Bill of sale & Consular Certificate were given in the Captains name, I was much in doubt what to do, whether it would be most adviseable to suppress the papers & not know the Vessel, or to make an application to the Government for her seizure. The first would have been attended with the advantage of making no noise, by consequence of not exciting suspicions against other Vessels similarly circumstanced & exposing our Certificate Vessels to unnecessary embarrassments from Privateers; in addition it would avoid the probability of placing this Government in any unpleasant situation from the possibility that some of the foreign Ministers might interfere, or at least in a situation of not wishing to act, least offence might be taken. The Consignee soon extricated me in part from this dilemma, by positively refusing to let me retain the papers unless I would enter the Vessel & thus acknowledge her an American’s, which left me no alternative but to apply to this Government. Inclosed is a Copy of my Letters & of the papers, which I registered. As I received no answer I waited on His Excellency last Thursday, when entering into a full explanation of the affair, He observed that he conceived that my request ought to be complied with, but it belonged to the Marine Departments, to which it should be sent in for an information. I also spoke about the freight of Schr. Trio which he assured me he would give an order to pay.
          “The Spanish Consul Yesterday informed me that the Ship would probably be claimed by the Spanish Ambassador as the Captain had not yet paid for her. Should he interfere & it renders the success of my application doubtful, I shall try to manage the matter so as to make it appear that I am, in behalf of Government, confering a favour on this Court, as well as His Excellency, in not pursuing the business farther. This step I feel more inclined to take as in the New York Gazette & General Advertizer of the 22nd July, handed me by a Captain Yesterday there is a paragraph stating, that Circular Letters from you dated the 12th. July last (one of which I have not yet had the plea sure to receive) desired the Consuls to desist from granting any Certificates whatever to Vessels purchased by Citizens of the United States in foreign Countries, which as it will effectually put a stop to the evil, in some measure obviates the necessity of rigidly pursuing this affair by entering into any unpleasant discussion, if the point is not to be obtained without; as an example will be no longer necessary to deter others from similar frauds. Beside which it is desirable, if it could have been consistently avoided, not to have taken any steps against her as it will be viewed as a thing of much severity in a Country were the Laws are so closely & badly executed & where things of this kind are considered as mere matters of course. I am much inclined to believe that Mr. Terry was deceived in this affair, either by a protection which Captain Roech had somewhere picked up or by Letters from Houses of respectability in London or Spain.
          “A Report is in circulation that some disturbance has taken place in Madrid among the Citizens, that a Regiment of Spanish Horse, which was ordered to suppress the Riot, refused to act, that they & the rest of the Spanish Soldiery were sent into the Country & in their stead was ordered into the City the Swiss & German Regiments. Inclosed is a Letter from Mr. Pinckney & another from Mr. Simpson.”
          Adds in a 17 Sept. postscript: “An American Vessel which arrived here yesterday from Bordeaux brings advice that the Rochfort Squadron was seen by an American bound to Bordeaux, the 3rd. Instant off Bell-Isle, that they then had a British Brig of War between them & the land, which was supposed must fall into their possession. It is supposed they are bound into Rochfort. They consisted of 5 sail of the line, 3 frigates & 2 smaller Vessels.”
        